Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-00874-RBJ-MEH

   WARNER BROS. RECORDS INC.,
   ATLANTIC RECORDING CORPORATION,
   BAD BOY RECORDS LLC,
   ELEKTRA ENTERTAINMENT GROUP INC.,
   FUELED BY RAMEN LLC,
   NONESUCH RECORDS INC.,
   ROADRUNNER RECORDS, INC.,
   WEA INTERNATIONAL INC.,
   WARNER/CHAPPELL MUSIC, INC.,
   WARNER-TAMERLANE PUBLISHING CORP.,
   WB MUSIC CORP.,
   W.B.M. MUSIC CORP.,
   UNICHAPPELL MUSIC INC.,
   RIGHTSONG MUSIC INC.,
   COTILLION MUSIC, INC.,
   INTERSONG U.S.A., INC.,
   SONY MUSIC ENTERTAINMENT,
   ARISTA MUSIC,
   ARISTA RECORDS LLC,
   LAFACE RECORDS LLC,
   PROVIDENT LABEL GROUP, LLC,
   SONY MUSIC ENTERTAINMENT US LATIN,
   VOLCANO ENTERTAINMENT III, LLC,
   ZOMBA RECORDINGS LLC,
   SONY/ATV MUSIC PUBLISHING LLC,
   EMI AL GALLICO MUSIC CORP.,
   EMI ALGEE MUSIC CORP.,
   EMI APRIL MUSIC INC.,
   EMI BLACKWOOD MUSIC INC.,
   COLGEMS-EMI MUSIC INC.,
   EMI CONSORTIUM MUSIC PUBLISHING INC. d/b/a EMI FULL KEEL MUSIC,
   EMI CONSORTIUM SONGS, INC., individually and d/b/a EMI LONGITUDE MUSIC,
   EMI ENTERTAINMENT WORLD INC. d/b/a EMI FORAY MUSIC,
   EMI JEMAXAL MUSIC INC.,
   EMI FEIST CATALOG INC.,
   EMI MILLER CATALOG INC.,
   EMI MILLS MUSIC, INC.,
   EMI UNART CATALOG INC.,
   EMI U CATALOG INC.,
   JOBETE MUSIC CO. INC.,
   STONE AGATE MUSIC,
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 2 of 16




   SCREEN GEMS-EMI MUSIC INC.,
   STONE DIAMOND MUSIC CORP.,
   UMG RECORDINGS, INC.,
   CAPITOL RECORDS, LLC,
   UNIVERSAL MUSIC CORP.,
   UNIVERSAL MUSIC – MGB NA LLC,
   UNIVERSAL MUSIC PUBLISHING INC.,
   UNIVERSAL MUSIC PUBLISHING AB,
   UNIVERSAL MUSIC PUBLISHING LIMITED,
   UNIVERSAL MUSIC PUBLISHING MGB LIMITED,
   UNIVERSAL MUSIC – Z TUNES LLC,
   ISLAND MUSIC LIMITED,
   POLYGRAM PUBLISHING, INC., and
   SONGS OF UNIVERSAL, INC.,

          Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.,

         Defendant.
   ______________________________________________________________________________

           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
   ______________________________________________________________________________

   Michael E. Hegarty, United States Magistrate Judge.

          This action arises out of the alleged secondary infringement by the Defendant of the

   Plaintiffs’ copyrighted musical compositions and sound recordings. Plaintiffs allege Defendant

   infringed on their copyrighted works by contributing to its subscribers’ direct infringement

   (“contributory infringement”) and by profiting from the subscribers’ direct infringement while

   declining to exercise a right to stop or limit it (“vicarious infringement”). Defendant now moves

   to dismiss Plaintiffs’ claims for vicarious infringement, and the motion has been referred to this

   Court for a report and recommendation. For the reasons that follow, this Court respectfully

   recommends that the Honorable R. Brooke Jackson deny the Defendant’s motion.

                                                   2
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 3 of 16




                                       STATEMENT OF FACTS

          The following are relevant factual allegations (as opposed to legal conclusions, bare

   assertions, or merely conclusory allegations) made by Plaintiffs in the operative Complaint, which

   are taken as true for analysis under Fed. R. Civ. P. 12(b)(6) pursuant to Ashcroft v. Iqbal, 556 U.S.

   662, 678 (2009).

          Plaintiffs are record companies and music publishers that produce, manufacture, distribute,

   sell, and license commercial sound recordings and musical compositions. Through substantial

   investments of money, time, and creative effort, Plaintiffs—and the recording artists and songwriters

   they represent—have developed and marketed the music and recordings listed on the attachments

   to the Complaint, all of which have been registered with the U.S. Copyright Office (“copyrighted

   works”). Collectively, Plaintiffs own or control the copyrights to millions of musical compositions

   and sound recordings, which are one of their primary sources of income.

          Defendant Charter Communications, Inc. is one of the largest internet service providers

   (“ISP”) in the country, with more than twenty-two million subscribers nationwide. Defendant

   provides high-speed internet service to its customers in exchange for monthly subscription fees by

   offering a tiered pricing structure allowing a subscriber to purchase higher download speeds for

   higher monthly fees.

          In recent years, Plaintiffs have become aware of persons infringing their copyrighted works

   through online peer-to-peer file-sharing programs, such as “BitTorrent.” BitTorrent is a file-sharing

   protocol that allows users to transfer music and other files directly to one another over the internet.

   What makes BitTorrent unique from other file-sharing programs is that it facilitates much faster

   downloading by breaking each file into pieces, allowing users to download different pieces of


                                                     3
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 4 of 16




   content simultaneously from different peers. At the same time, the system allows users to begin

   disseminating the copyrighted content before the complete file has even downloaded. This means

   that, at any given time, each user connected to the internet can be both downloading and uploading

   different pieces of a file from, and to, multiple other users. Once a user has downloaded all the

   pieces, the file is automatically reassembled into its complete form and available for playback by

   the user.

          The efficiencies gained from this type of file sharing have led to significant online piracy.

   A January 2011 report estimated that 11.4% of all internet traffic at the time involved the

   unauthorized distribution of copyrighted works through BitTorrent. In a report from September 24,

   2013, another company, NetNames, estimated that 99.97 percent of non-pornographic files

   distributed via BitTorrent systems infringe copyrights. Further, in a well-publicized incident in 2015,

   millions of individual BitTorrent users downloaded an episode of HBO’s “Game of Thrones” within

   just twenty-four hours of its airing. Plaintiffs’ own copyrighted works have been distributed

   millions of times through BitTorrent, depriving Plaintiffs of untold millions of dollars in legitimate

   music sales.

          Defendant seeks to draw subscribers to its high-speed internet service—including subscribers

   who wish to download and distribute music illegally through programs such as BitTorrent—by

   touting “blazing-fast . . . speeds” that allow users to “download just about anything instantly,”

   including up to “8 songs in 3 seconds.” Subscribers, in turn, have utilized these speeds to pirate

   Plaintiffs’ works. For example, between 2012 and 2015, Plaintiffs and their representatives

   identified hundreds of thousands of specific instances in which Defendant’s subscribers utilized

   peer-to-peer systems to distribute and copy Plaintiffs’ songs illegally. Tens of thousands of these


                                                     4
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 5 of 16




   subscribers were serial infringers, with some pirating hundreds of Plaintiffs’ songs over the course

   of several months. Defendant ignored the hundreds of thousands of statutory infringement notices

   the Plaintiffs and others submitted to it under penalty of perjury, each of which detailed specific acts

   of infringement committed by specific subscribers, identified by their unique Internet Protocol (“IP”)

   addresses.

           Defendant’s “Terms of Service/Policies” expressly prohibits users from engaging in

   copyright infringement and reserves to Defendant the right to terminate users’ accounts for

   participating in piracy. Notwithstanding this policy, Defendant has failed to address the repeated

   infringement that occurs over its network because it derives significant income from subscription

   fees, and Defendant does not want to lose the revenue generated from these infringing subscribers

   by terminating their accounts, nor risk the possibility that account terminations would make its

   service less attractive to other existing or prospective users. In addition, Defendant does not want

   to devote the resources necessary to track repeat infringers and respond to infringement notices.

           Furthermore, Defendant’s refusal to terminate infringing users’ accounts acts as a further

   draw to its service, as subscribers come to understand that they can download music and other files

   illegally over Defendant’s network without fear that Defendant will terminate their internet access.

   That is, the specific infringing subscribers identified in Plaintiffs’ notices knew Defendant would

   not terminate their accounts despite Defendant’s receipt of multiple notices identifying them as

   infringers, and they remained Defendant’s subscribers to continue illegally downloading copyrighted

   works. Defendant’s conduct encourages its customers to purchase even more bandwidth from the

   company and to continue using—and paying subscription fees for—Defendant’s services.

           When Defendant’s subscribers use its network to obtain infringing copies of Plaintiffs’


                                                      5
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 6 of 16




   copyrighted works illegally, that activity undercuts the legitimate music market, depriving Plaintiffs

   and those recording artists and songwriters, whose works Plaintiffs sell and license, of the

   compensation to which they are entitled. Without such compensation, Plaintiffs and their recording

   artists and songwriters, have fewer resources available to invest in the further creation and

   distribution of high-quality music.

                                          LEGAL STANDARDS

           The purpose of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) is to test the sufficiency

   of the plaintiff’s complaint. Sutton v. Utah State Sch. For the Deaf & Blind, 173 F.3d 1226, 1236

   (10th Cir. 2008). “To survive a motion to dismiss, a complaint must contain sufficient factual

   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

   Plausibility, in the context of a motion to dismiss, means that the plaintiff pled facts which allow

   “the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

   Id. Twombly requires a two-prong analysis. First, a court must identify “the allegations in the

   complaint that are not entitled to the assumption of truth,” that is, those allegations which are legal

   conclusions, bare assertions, or merely conclusory. Id. at 679. Second, the Court must consider the

   factual allegations “to determine if they plausibly suggest an entitlement to relief.” Id. at 681. If

   the allegations state a plausible claim for relief, such claim survives the motion to dismiss. Id. at

   680.

           Plausibility refers “to the scope of the allegations in a complaint: if they are so general that

   they encompass a wide swath of conduct, much of it innocent, then the plaintiffs have not nudged

   their claims across the line from conceivable to plausible.” SEC v. Shields, 744 F.3d 633, 640 (10th


                                                      6
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 7 of 16




   Cir. 2014) (quoting Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)). “The nature

   and specificity of the allegations required to state a plausible claim will vary based on context.” Safe

   Streets All. v. Hickenlooper, 859 F.3d 865, 878 (10th Cir. 2017) (quoting Kan. Penn Gaming, LLC

   v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011)). Thus, while the Rule 12(b)(6) standard does not

   require that a plaintiff establish a prima facie case in a complaint, the elements of each alleged cause

   of action may help to determine whether the plaintiff has set forth a plausible claim. Khalik, 671

   F.3d at 1191.

           However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

   conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. The complaint must provide “more

   than labels and conclusions” or merely “a formulaic recitation of the elements of a cause of action,”

   so that “courts ‘are not bound to accept as true a legal conclusion couched as a factual allegation.’”

   Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Determining

   whether a complaint states a plausible claim for relief will . . . be a context-specific task that requires

   the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

   “[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility of

   misconduct,” the complaint has made an allegation, “but it has not shown that the pleader is entitled

   to relief.” Id. (quotation marks and citation omitted).

                                                 ANALYSIS

           The present motion seeks an order dismissing Plaintiffs’ “Count II” for vicarious copyright

   infringement. The Tenth Circuit has determined that a defendant can be secondarily liable for

   another’s copyright infringement under principles of vicarious and contributory liability. Diversey

   v. Schmidly, 738 F.3d 1196, 1204 (10th Cir. 2013) (citing Fonovisa, Inc. v. Cherry Auction, Inc., 76


                                                       7
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 8 of 16




   F.3d 259, 261–65 (9th Cir. 1996)). Vicarious liability attaches when the defendant “has the right

   and ability to supervise the infringing activity” and “has a direct financial interest in such activities.”

   Id. (quoting Gershwin Publ'g Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir.

   1971)); see also Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 930 (2005)

   (“One . . . infringes vicariously by profiting from direct infringement while declining to exercise a

   right to stop or limit it”).

           A defendant may be vicariously liable even when he or she is not aware of the infringing

   activity. Diversey, 738 F.3d at 1204 (citing Fonovisa, 76 F.3d at 262); see also Grokster, Ltd., 545

   U.S. at 930 n.9 (“vicarious liability theory ... allows imposition of liability ... even if the defendant

   initially lacks knowledge of the infringement.”). But, there must be a showing that someone directly

   infringed a copyright for vicarious liability to attach. La Resolana Architects, PA v. Reno, Inc., 555

   F.3d 1171, 1181 (10th Cir. 2009) (“[B]oth contributory and vicarious infringements require someone

   to have directly infringed the copyright.”) (citing Grokster, Ltd., 545 U.S. at 930-31).

           Here, Defendant contends that Plaintiffs fail to allege (1) a causal connection between the

   alleged infringement and its profits and, thus, fail to show a direct financial interest in any infringing

   activities; and (2) that Defendant maintained the right and ability to control infringement by its

   subscribers. The Court will address each challenge as presented.

   I.      Direct Financial Interest in Alleged Infringing Activities

           Citing cases from the Ninth Circuit, Defendant argues that Plaintiffs’ allegations fail to

   demonstrate Defendant derived direct financial benefits from any infringement. Specifically,

   Defendant asserts that the alleged subscription fees Defendant charges the infringing users constitute

   only an “indirect benefit” because “the infringing activity must be more than an ‘added benefit’ to


                                                       8
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 9 of 16




   a subscription; it must be the attracting factor, the ‘draw’ for subscribers.” Mot. 9 (citing Perfect

   10, Inc. v. Giganews, Inc., 847 F.3d 657, 674 (9th Cir.), cert. denied, 138 S. Ct. 504 (2017)).

   Defendant contends that the only benefit it “receives is a flat fee for the provision of internet

   services, which is insufficient to state a claim.” Id. at 11 (citing Ellison v. Robertson, 357 F.3d

   1072, 1079 (9th Cir. 2004)). According to Defendant, “[a]t most, Plaintiffs assert that subscribers

   are able to utilize their internet connection for illegal activity as an added benefit to the subscribers,

   not the draw.” Id.

           Plaintiffs counter that Defendant “misstates the financial benefit standard.” Resp. 11.

   Plaintiffs contend that the standard is “permissive and imposes liability even for ‘remote’ and

   ‘unquantifiable’ benefits.” Id. Plaintiffs also argue that Defendant misinterprets Ellison in that flat

   periodic fees “can and do ‘constitute direct financial benefits’ when ‘the value of a defendant’s

   service lies in providing access to infringing material.’” Id. at 11-12 (citing Ellison, 357 F.3d at 1079

   (emphasis in original)). Plaintiffs conclude their allegations “that Charter drew infringers to its

   service by touting specific features of its service that are attractive to copyright infringers and by

   adopting a policy of non-enforcement, and that these features ‘motivated’ a subset of users to sign

   up for, or remain with, the company,” together with allegations “that Charter has a financial

   incentive not to terminate the accounts of infringing users—an allegation buttressed by the fact that

   Charter has declined to terminate users’ accounts despite receiving repeated notices of specific

   users’ infringement” are sufficient to plausibly state the “direct financial interest” element of a

   vicarious liability claim. Id. at 14.

           The Court finds Plaintiffs’ allegations, taken as true at this early stage of the litigation,

   plausibly state that Defendant has a direct financial interest in the alleged infringing activity.


                                                       9
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 10 of 16




   Defendant is correct that the Tenth Circuit has cited opinions from the Ninth Circuit when

   addressing vicarious infringement claims. See Diversey, 738 F.3d at 1204 (citing Fonovisa, Inc.,

   76 F.3d at 261–65) and La Resolana Architects, PA., 555 F.3d at 1181 (citing Ellison, 357 F.3d at

   1076). However, no case in the Tenth Circuit has cited Perfect 10, Inc. v. Giganews, Inc., supra,

   on which Defendant primarily relies. Nevertheless, the court in Perfect 10 confirmed that a

   “[f]inancial benefit exists where the availability of infringing material acts as a draw for customers”

   and “[t]he size of the ‘draw’ relative to a defendant’s overall business is immaterial.” Perfect 10,

   Inc., 847 F.3d at 673. The court concluded that“[t]he essential aspect of the ‘direct financial benefit’

   inquiry is whether there is a causal relationship between the infringing activity and any financial

   benefit a defendant reaps, regardless of how substantial the benefit is in proportion to a defendant’s

   overall profits.” Id.

           The Perfect 10 court also noted its analysis in Ellison–which has been cited by the Tenth

   Circuit–emphasizing the difference between a defendant’s receipt of financial benefits from

   infringement of the plaintiff’s copyrighted works and a defendant’s receipt of benefits from

   infringement in general. In Ellison, the Ninth Circuit concluded “[t]he record lacks evidence that

   AOL attracted or retained subscriptions because of the infringement or lost subscriptions because

   of AOL’s eventual obstruction of the infringement” – in other words, AOL’s action upon its receipt

   of plaintiff’s complaint of blocking access to the infringing material led the court to find the plaintiff

   failed to demonstrate the defendant received a direct financial benefit from the infringement alleged

   in that case. Ellison, 357 F.3d at 1079. Likewise, in Perfect 10, the court concluded “Perfect 10 was

   required to provide evidence that customers were drawn to Giganews’s services because of the

   infringing Perfect 10 material at issue” and “there was no evidence indicating that anyone subscribed


                                                      10
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 11 of 16




   to Giganews because of infringing Perfect 10 material.” Perfect 10, Inc., 847 F.3d at 674.

          While the Tenth Circuit has cited Ellison and Fonovisa in setting forth the elements for

   secondary copyright infringement, the court has not yet engaged in an analysis of the direct financial

   benefit prong of such claim. However, citing the Supreme Court’s opinion in Grokster and the

   Ninth Circuit’s opinions in Ellison and Fonovisa, the District of Kansas determined that “[t]he

   financial benefit may be established [ ] ‘by showing that users are attracted to a defendant’s product

   because it enables infringement and that [ ] use of the product for infringement financially benefits

   the defendant.’ It exists ‘where the availability of infringing material acts as a draw for customers.’”

   Tomelleri v. Zazzle, Inc., No. 13-CV-02576-EFM-TJJ, 2015 WL 8375083, at *15 (D. Kan. Dec. 9,

   2015).1 The Tomelleri court addressed a motion for summary judgment and found the plaintiff

   failed to provide evidence that the alleged infringement was a “draw” to zazzle.com users. Id.

          This Court finds Tomelleri consistent with Perfect 10, Ellison and Fonovisa, and concludes

   that Plaintiffs have plausibly alleged the infringement of their musical compositions and sound

   recordings is a “draw” to Defendant’s subscribers. Taking the allegations as true, Plaintiffs allege

   that Defendant’s subscribers are “motivated” by company advertisements promoting Defendant’s

   “high speed” service that “enables subscribers to ... ‘download 8 songs in 3 seconds’”; Defendant’s

   subscribers have used such service to “pirate” Plaintiffs’ works, as evidenced by Plaintiffs’

   identification between 2012 and 2015 of “hundreds of thousands” of instances in which Defendant’s

   subscribers used its service to distribute Plaintiffs’ songs illegally; despite notification of its



          1
           The Tomelleri court cites to Arista Records LLC v. Lime Grp. LLC, 715 F. Supp. 2d 481
   (S.D. N.Y. 2010), which was withdrawn and superceded by Arista Records LLC v. Lime Grp.
   LLC, 784 F. Supp.2d 398 (S.D. N.Y. 2011); however, the analysis cited in Tomelleri is the same
   in both opinions.

                                                     11
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 12 of 16




   subscribers’ infringement, Defendant did nothing to stop it; once Defendant’s subscribers realized

   that Defendant did not intend to stop or control the infringement, they “purchased more bandwidth”

   and continued using Defendant’s service to infringe Plaintiffs’ copyrights; and, the greater the

   bandwidth used for pirating content, “the more money [Defendant] made.” These allegations are

   sufficient to demonstrate a causal relationship between the infringing activity alleged in this case

   and any financial benefit the Defendant reaps in this case. See Perfect 10, Inc., 847 F.3d at 673.

           Defendant contends that the opinion in UMG Recordings, Inc. v. Grande Communications

   Networks, LLC, No. A-17-CA-365-LY, 2018 WL 1096871, at *10 (W.D. Tex. Feb. 28, 2018), report

   and recommendation adopted by 2018 WL 1905124 (Mar. 28, 2018), demonstrates Plaintiffs’

   allegations are insufficient to state a plausible direct financial benefit. This Court disagrees. In

   Grande, the court found the allegation that the availability of plaintiff’s music acted as a “powerful

   draw for users of [defendant’s] service” was not sufficient and noted, “[t]here are no allegations that

   [defendant’s] actions in failing to adequately police their infringing subscribers is a draw to

   subscribers to purchase its services, so that they can then use those services to infringe on

   [plaintiff’s] (and others’) copyrights.” Id. Here, the Plaintiffs do, in fact, allege that Defendant’s

   failure to stop or take other action in response to notices of infringement is a draw to current and

   prospective subscribers to purchase and use Defendant’s internet service to “pirate” Plaintiffs’

   copyrighted works. The Court finds the UMG Recordings opinion consistent with its conclusion

   that Plaintiffs’ allegations, taken as true, are sufficient.

           Accordingly, the Court respectfully recommends that Judge Jackson deny Defendant’s

   motion to dismiss Plaintiffs’ vicarious liability claim based on a failure to state the direct financial

   benefit element of the claim.


                                                      12
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 13 of 16




   II.     Right and Ability to Supervise Alleged Infringing Activities

           Defendant also seeks dismissal of Plaintiffs’ vicarious infringement claim asserting Plaintiffs

   fail to plausibly allege Defendant “exercises any practical ability to control the online activity of the

   allegedly infringing subscribers here.” Mot. 14.

           Again, the Supreme Court has determined that a claim for vicarious infringement “allows

   imposition of liability when the defendant profits directly from the infringement and has a right and

   ability to supervise the direct infringer, even if the defendant initially lacks knowledge of the

   infringement.” Grokster, Ltd., 545 U.S. at 930 n.9; see also Diversey, 738 F.3d at 1204 (the “right

   and ability to supervise” may be found even when a defendant is not aware of the infringing

   activity). The parties cite Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1173 (9th Cir. 2007)

   for the proposition that “a defendant exercises control over a direct infringer when he has both a

   legal right to stop or limit the directly infringing conduct, as well as the practical ability to do so.”

           The court in UMG Recordings, Inc. v. Grande Communications Networks, LLC, which is

   cited by both parties in this case, also cites Amazon.com for the same proposition. See 2018 WL

   1096871, at *10. Like the Plaintiffs here, UMG Recordings and the other plaintiffs in that case “are

   a collection of record companies that produce and distribute commercial sound recordings in the

   United States” and like Defendant here, Grande Communications is “an internet service provider

   that provides internet access to subscribers in portions of Texas.” Id. at *1. The court addressed

   Grande Communications’ motion to dismiss the plaintiffs’ vicarious infringement claims and, as set

   forth above, found that plaintiffs failed to allege plausible facts supporting the direct financial

   benefit element of the claims. Id. at *10 (allegations “that the existence of music and the BitTorrent

   protocol is the draw” were insufficient).


                                                      13
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 14 of 16




           However, before coming to that conclusion, the UMG Recordings court addressed the same

   arguments Defendant proffers here (see Reply 4-5) for dismissal based on the “right and ability to

   supervise” element:

           Grande asserts that because it cannot block access to the peer-to-peer software used
           to infringe the copyrights here, it cannot stop or limit the infringing conduct taking
           place by its subscribers. Additionally, Grande argues that, even if it terminates
           subscribers, such action will only indirectly affect the infringing conduct, as Internet
           access is ubiquitous, and the subscribers can simply obtain the service from another
           ISP. The Court disagrees. Grande can stop or limit the infringing conduct by
           terminating its subscribers' internet access. BMG [Rights Mgmt. (US) LLC v. Cox
           Commc’ns, Inc.], 149 F. Supp. 3d [634,] 674 [(E.D. Va. 2015), reversed on other
           grounds, 881 F.3d 293 (4th Cir. 2018)]. This is clearly sufficient to state a claim on
           the first element of vicarious liability.

   Id. at *10. In fact, in BMG Rights Management, the court found that defendant, another internet

   service provider, had “the contractual right to condition the availability of its internet access to users

   who do not use that service to violate copyrights. If users listen when Cox exercises that power,

   infringement stops. If users do not and Cox terminates them, that also stops or at least limits

   infringement.” BMG Rights Mgmt. (US) LLC, 149 F. Supp. 3d at 674.2 The court also determined

   the defendant had

           the practical ability to stop or limit infringement. There cannot be any serious dispute
           that internet service is an essential component of the infringing activity alleged by
           BMG. File-sharing programs are completely dependent on the internet to facilitate
           the download and upload of files. It is therefore a reasonable inference that the result
           of an internet service provider exercising its ability to suspend or terminate account
           holders stops or limits infringement.

   Id. This Court finds UMG Recordings and BMG Rights Management instructive as applied to this



           2
            The Fourth Circuit reversed the jury verdict in this case based on a faulty jury instruction
   regarding contributory infringement. BMG Rights Mgmt. (US) LLC, 881 F.3d at 307. With
   respect to the vicarious infringement claim, the court did not opine on the trial court’s decision
   on summary judgment (cited here) nor the jury’s finding of no liability. See id.

                                                      14
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 15 of 16




   case and concludes that Plaintiffs plausibly allege the Defendant “has both a legal right to stop or

   limit the directly infringing conduct, as well as the practical ability to do so.” Plaintiffs allege that

   Defendant’s own “Terms of Service/Policies” expressly prohibits users from engaging in copyright

   infringement and reserves to Defendant the right to terminate users’ accounts for participating in

   piracy. Plaintiffs provided Defendant with “hundreds of thousands” of notices of infringement; yet,

   despite the notices identifying the infringing users and the Defendant’s policy, Defendant failed to

   stop or limit the infringement by suspending or terminating these users’ accounts. See Amazon.com,

   Inc., 508 F.3d at 1173.3

           Accordingly, this Court respectfully recommends that Judge Jackson deny the Defendant’s

   motion to dismiss Plaintiffs’ vicarious infringement claim based on a failure to state the “right and

   ability to supervise” element of the claim.

                                              CONCLUSION

           In sum, the Court finds that, taking Plaintiffs’ allegations as true, Plaintiffs plausibly allege

   the Defendant profited from direct infringement while declining to exercise a right to stop or limit

   the infringing activity. See Grokster, Ltd., 545 U.S. at 930. Thus, this Court respectfully

   RECOMMENDS that Judge Jackson deny Defendant’s Motion to Dismiss Plaintiff’s Claim for




           3
            The Court notes an opinion from this District also citing Amazon.com and Grokster, and
   finding the plaintiff failed to state a plausible vicarious infringement claim. Viesti Assocs., Inc.
   v. Pearson Educ., Inc., No. 12-cv-02240-PAB, 2013 WL 4052024, at *8 (D. Colo. Aug. 12,
   2013). The Viesti court, unlike here, found the plaintiff asserted only conclusory allegations and
   failed to identify any third party over which the defendant might have the ability to control. Id.
   (“The factual averments present no evidence to support a plausible inference that Pearson had
   the right or ability to prevent infringing conduct of unidentified third parties.”).

                                                      15
Case 1:19-cv-00874-RBJ-MEH Document 71 Filed 10/21/19 USDC Colorado Page 16 of 16




   Vicarious Liability [filed May 28, 2019; ECF 38].4

          Respectfully submitted this 21st day of October, 2019, at Denver, Colorado.

                                                         BY THE COURT:




                                                         Michael E. Hegarty
                                                         United States Magistrate Judge




          4
            Be advised that all parties shall have fourteen (14) days after service hereof to serve and
   file any written objections in order to obtain reconsideration by the District Judge to whom this
   case is assigned. Fed. R. Civ. P. 72. The party filing objections must specifically identify those
   findings or recommendations to which the objections are being made. The District Court need
   not consider frivolous, conclusive or general objections. A party’s failure to file such written
   objections to proposed findings and recommendations contained in this report may bar the party
   from a de novo determination by the District Judge of the proposed findings and
   recommendations. United States v. Raddatz, 447 U.S. 667, 676-83 (1980); 28 U.S.C. §
   636(b)(1). Additionally, the failure to file written objections to the proposed findings and
   recommendations within fourteen (14) days after being served with a copy may bar the
   aggrieved party from appealing the factual and legal findings of the Magistrate Judge that are
   accepted or adopted by the District Court. Duffield v. Jackson, 545 F.3d 1234, 1237 (10th Cir.
   2008) (quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)).

                                                    16
